DETAILED ACTION
Claims 1, 3-8, 11, and 13-18 are presented for examination.
Claims presented dated 08/18/2022.
This office action is in response to the Notice of Withdrawal From Issue mailed on 25-OCT-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 09/01/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Regarding Claim 11, The following is a statement of reasons for the indication of allowable subject matter:  

Zhang teaches a method for determining the flow patterns. The equations for accomplishing the dimensionless parameter are not expressly disclosed. 
Li teaches a method for determining particle deposition/entrainment in the fluid flow. On pg. 19 equation 63 Li teaches the following equation, 

    PNG
    media_image1.png
    102
    263
    media_image1.png
    Greyscale

If two dimensionless parameters are represented by two equations, Li does not teach having both. This can further be seen in the relationship between the equations in Fig. 3 of the instant application.
However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 1 and 11, specifically


    PNG
    media_image2.png
    43
    105
    media_image2.png
    Greyscale
 and wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the particles, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity; and

    PNG
    media_image3.png
    59
    152
    media_image3.png
    Greyscale

wherein u.sub.f denotes a fluid velocity of the flow.

In combination with the remaining features and elements of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites a mental process and mathematical process.

estimating a pattern of the flow as a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow;
Estimating a pattern is a mental process. FIG. 1(a-e) demonstrate the mental process. Stationary is shown in FIG. 1(a) and is determined by viewing the flow and mentally determining the bed is stationary. FIG. 1(e) shows the dispersed flow and would mentally determine the flow. FIG. 1(b-d) show the transitional flow. To determine if the flow is dunes, moving dunes, or saltation flow is determined by viewing the flow and therefore determining the pattern of flow by a mental process.
A person or ordinary skill in the art would merely have to view the state of the bed to determine the current state in the mind.

estimating a plurality of parameters based on the estimated pattern of the flow;
As in estimating the flow pattern, one could merely determine various parameters of the flow. For instance, one could estimate the angle and the effect of gravity by viewing the flow. This is supported by FIG. 2. One of ordinary skill in the art could perform the function of estimating the effect of gravity in the mind.

determining a plurality of dimensionless parameters comprising a first dimensionless parameter corresponding to an effect of turbulence on the flow and a second dimensionless parameter corresponding to an effect of gravity on the flow, based on the estimated plurality of parameters;
Determining is a mental process when comparing the change in one parameter and the effect on flow. When the turbulence changes, one of ordinary skill in the art would be able to recognize the flow changing, as shown in FIG. 1(a-e) demonstrates. The same determination can be made to the effect of gravity. As the tubular structure changes angle, the flow pattern will change. A person of ordinary skill in the art would be able to determine the difference in flow at an angle of 0 degrees and 45 degrees in the mind.

characterizing the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters;
Characterizing the pattern is done in the mind. A person of ordinary skill in the art observes the pattern and then characterizes the flow based on how the parameters have changed. A person of ordinary skill in the art can observe and characterize if the flow is stationary, dispersed, or transitional merely by observing the mixture of particles in the tubular structure in the mind.

wherein the value of the first dimensionless parameter is determined based on an expression:

    PNG
    media_image2.png
    43
    105
    media_image2.png
    Greyscale
 and wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the particles, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity; and
wherein the value of the second dimensioniess parameter is determined based on an expression:

    PNG
    media_image3.png
    59
    152
    media_image3.png
    Greyscale

wherein u.sub.f denotes a fluid velocity of the flow.
The above limitations recite a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No.

The following limitations are in not present in all embodiments.
modeling the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern, wherein the modeling comprises determining at least a pressure gradient or a concentration of the cuttings in the flow; and
controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold:

The pump is not present in all embodiments and the controlling of the pump does not occur if is determined that the characterized pattern does not match the estimated pattern.
For correction, Examiner recommends amending the claim to remove the conditional “if”. It is noted the system claims contain the pump in all embodiments and is not rejected.
The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Provides an Inventive Concept?
No, no additional elements in the claim recited per an embodiment not containing the pump and the controlling aspect of the pump
The claim ineligible.

Dependent Claims 3-8 are ineligible because the claims either further the abstract idea or further modify the controlling of the pump. As stated above, embodiments exist where the pump is not present because the pump is recited conditionally in the independent claim.

Conclusion
Claims 1 and 3-8 are rejected.
Claims 11 and 13-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146